DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/27/2022 have been fully considered.
With respect to the drawing objections, applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretations under 35 U.S.C. § 112(f), Applicant’s intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) is acknowledged. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant's amendment(s) introduced new 112b issues. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 in view of Shaw, applicant’s amendment(s) to the claim(s) and arguments has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 in view of Wohlgemuth, applicant’s amendment(s) to the claim(s) and arguments has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102 in view of Cote, applicant’s arguments are moot in view of the new grounds of rejection presented in this Office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a guiding device (generic placeholder) configured to guide (functional language; wherein the generic placeholder is not modified by sufficient structure for performing the claimed guiding function)” in claims 7, 9, and 16 with corresponding structure disclosed in at least paragraphs [0065-0066] and [0133] of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-4, 7-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 recite the limitation “the at least one build material application element” which is indefinite. There is insufficient antecedent basis for this limitation in the claims. Additionally, it is unclear if the “the at least one build material application element” and the “the at least one build material recoating blade” introduced earlier in the claims are the same or different elements. According to applicant’s specification, they are the same elements. Thus, the limitation “the at least one build material application element” has been examined below as if it read --the at least one build material recoating blade--.
Claim(s) 3-4, 7-11, 13-14, and 16 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
 Claim 4 recites the limitation “wherein the first motion path is disposed with a lateral offset relative to the second motion path” which is indefinite because claim 1 also recites “wherein the first motion path is disposed with a lateral offset relative to the second motion path”. Thus, it is unclear if the “lateral offset” of claim 1 and   the “lateral offset” of claim 4 are the same or different lateral offsets. The limitations have been interpreted below as if they are the same lateral offset in view of applicant’s specification. Examiner recommends applicant to delete the limitation from claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7-11, 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20190344500 – of record) in view of Weaver (US 20190111621).
Regarding claims 1, 3-4, 7-11, 13-14, and 16, Cote discloses an apparatus (20) for additively manufacturing three-dimensional objects formed of consolidated layers of build material (P0001, 0096-0100,  0107, and Fig. 1), the apparatus comprising:
at least two build planes (at least two build platforms 38a and 38b which define at least two build planes annotated as BP1 and BP2: P0110 and annotated Fig. 1 below);
a build material recoating device configured to apply an amount of a build material powder in the at least two build planes (a layer recoating device/means 46a + 46b capable of recoating and applying an amount of build material in each of the at least two build planes BP1/38a and BP2/38b simultaneously: P0098, 0110, and annotated Fig. 1 below; wherein the build material can be “powder”: P0096 and 0110), the build material recoating device comprising: 
at least one build material recoating blade moveably supported in a first motion path in which the at least one build material recoating blade is moveable or moved across a first build plane of the at least two build planes (the layer recoating device/means 46a + 46b comprising a first recoating blade 46 associated with the first build plane BP1/38a and annotated as 46a; 46a is moveably supported via framework 22 in a first motion path annotated as MP1 in which 46a is capable of moving/sliding across the first build plane BP1/38a: P0110 and annotated Fig. 1 below), and in a second motion path in which the at least one build material recoating blade is moveable or moved across a second build plane of the at least two build planes (the layer recoating device/means 46a + 46b comprising a second recoater blade 46 associated with the second build plane BP2/38b and annotated as 46b; 46b is moveably supported via framework 22 in a second motion path annotated as MP2 in which 46b is capable of moving/sliding across the second build plane BP2/38b: P0110 and annotated Fig. 1 below);
	wherein the first motion path is disposed with a lateral offset relative to the second motion path (the first motion path annotated as MP1 is disposed with a lateral offset relative to the second motion path annotated as MP2: P0107 and annotated Fig. 1 below), the first motion path and the second motion path are each respectively defined by a motion path-related start position (motion path-related start position for MP1 annotated as MP1S and motion path-related start position for MP2 annotated as MP2S: annotated Fig. 1 below) and a motion path-related end position (motion path-related end position for MP1 annotated as MP1E and motion path-related end position for MP2 annotated as MP2E: annotated Fig. 1 below), …
	wherein the motion path-related end position of the first motion path is in or behind a build material receiving region (44a) into which an amount of the build material powder which was not applied in the first build plane during motion of the at least one build material recoating blade in the first motion path is receivable (MP1E of MP1 is in or behind a build material receiving region 44 annotated as 44a into which excess build material powder which was not applied in the first build plane BP1 during motion of the at least one build material recoating blade 46a in the first motion path MP1 is receivable for the benefit(s) of enabling recovery of excess build material from BP1: P0110 and annotated Fig. 1 below), and
wherein the motion path-related end position of the second motion path is in or behind a build material receiving region (44b) into which an amount of the build material powder which was not applied in the second build plane during motion of the at least one build material recoating blade in the second motion path is receivable (MP2E of MP2 is in or behind a non-labeled build material receiving region 44 annotated as 44b into which excess build material powder which was not applied in the second build plane BP2 during motion of the at least one build material recoating blade 46b in the second motion path MP2 is receivable for the benefit(s) of enabling recovery of excess build material from BP2: P0110 and annotated Fig. 1 below);
wherein the build material recoating device comprises at least two build material recoating blades (46a and 46b: P0110, annotated Fig. 1 below, and as explained above), wherein a first build material recoating blade is moveably supported in the first motion path (the first recoating blade 46a is moveably supported in the first motion path MP1 via the framework 22: P0110, annotated Fig. 1 below, and as explained above) and a second build material recoating blade is moveably supported in the second motion path (the second recoating blade 46b is moveably supported in the second motion path MP2 via the framework 22: P0110, annotated Fig. 1 below, and as explained above); 
wherein the at least two build planes are disposed in a lateral arrangement (annotated BP1 and BP2 are laterally arranged: P0107 and annotated F1 below),
wherein the apparatus further comprises a guiding device configured to guide the first build material recoating blade in the first motion path (framework 22 comprising a guiding assembly that clearly comprises y-axis guiding elements annotated as Ga1-Ga2 capable of guiding the recoating blade 46a in the path MP1 and allowing the recoating blade 46a to slide along the edges of the build module 24a along a direction parallel to the Y-axis above the feed platform 36a, the build platform 38a, and the excess material chute 44a: P0107-0110 and annotated Fig. 1 below) and to guide the second build material recoating blade in the second motion path (framework 22 comprising a guiding assembly that clearly comprises y-axis guiding elements annotated as Gb1-Gb2 capable of guiding the recoating blade 46b in the second motion path MP2 and allowing the recoating blade 46b to slide along the edges of the build module 24b along a direction parallel to the Y-axis above the feed platform 36b, the build platform 38b, and the excess material chute 44b: P0107-0110 and annotated Fig. 1 below);
wherein the guide device comprises:
at least one first guiding element being couplable or coupled with the first build material recoating blade (the guiding assembly in framework 22 clearly comprises the y-axis guiding elements annotated as Ga1-Ga2 being couplable with the first recoating blade 46a to allow the recoating blade 46a to slide along the edges of the build module 24a along a direction parallel to the Y-axis above the feed platform 36a, the build platform 38a, and the excess material chute 44b: P0107-0110 and annotated Fig. 1 below), wherein the at least one first guiding element extends parallel to the first motion path (annotated y-axis guiding elements Ga1-Ga2 extend parallel to the annotated MP1 path: annotated Fig. 1 below); 
at least one second guiding element being couplable or coupled with the second build material recoating blade (the guiding assembly in framework 22 clearly comprises the y-axis guiding elements annotated as Gb1-Gb2 being couplable with the second recoating blade 46b to allow the recoating blade 46b to slide along the edges of the build module 24b along a direction parallel to the Y-axis above the feed platform 36b, the build platform 38b, and the excess material chute 44b: P0107-0110 and annotated Fig. 1 below), wherein the at least one second guiding element extends parallel to the second motion path (annotated y-axis guiding elements Gb1-Gb2 extend parallel to the annotated MP2 path: annotated Fig. 1 below);  and
wherein the at least one first guiding element and/or the at least one second guiding element extend(s) in between the at least two build planes (annotated y-axis guiding element Ga1 and/or annotated y-axis guiding element annotated as Gb1 extend(s) in between BP1 and BP2: see P0107-0110 and annotated Fig. 1 below). See MPEP §§ 2112.01 I, 2114 II, and 2115. 

    PNG
    media_image1.png
    877
    1028
    media_image1.png
    Greyscale



Cote discloses the claimed invention except for “the motion path-related start position of the first motion path being adjacent the motion path-related end position of the second motion path”. Cote discloses motion paths having the same direction (i.e. the motion path-related end position of the first motion path is adjacent the motion path-related end position of the second motion path) whereas the claimed invention requires motion paths having reversed directions (i.e. the motion path-related start position of the first motion path is adjacent the motion path-related end position of the second motion path). Thus, the difference between Cote and the claimed invention is mere reversal of elements 36b, 38b, and 44b in build module 24b that allows the change in direction of the second motion path and the reversal of the motion path-related start position and the motion path-related end position of the second motion path MP2. The difference between Cote and the claimed invention does not appear to yield novel/unpredictable results/benefits. 
Furthermore, Cote further discloses motion paths having reversed directions and reversed arrangement of elements in other build modules in the same apparatus (e.g. motion paths MP2 and MP5 have reversed arrangement of elements and reversed directions: annotated Fig. 1 above). 
Additionally, in the same field of endeavor, additive manufacturing apparatuses (abstract), Weaver discloses/suggests the technique of changing/reversing motion path-related start position and motion path-related end position of motion paths of powder recoating elements (160, 260, etc.) yield the predictable result of dictating the directions in which powder is deposited in build planes and the reversal of motion paths is within one of ordinary skill in the art via reversal of elements (P0058-0059, Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Cote in view of the additional teachings of Cote and Weaver by reversing the path-related start position and motion path-related end position of the second motion path MP2 of the second material recoating blade 46b by reversing the order of the powder feed platform 36b and the excess powder chute 44b such that the motion path-related start position of the first motion path is adjacent to the motion path-related end position of the second motion path for the benefit(s) of yielding the predictable result(s) of reversing the direction of the second motion path, providing the first and second motion paths with inverted directions, and/or allowing deposition of powder in the build planes when the recoating blades move in opposite directions from their path-related start positions and motion path-related end positions. See MPEP §§ 2143 I A, 2143 I D, 2144.04 VI A, and 2144.04 VI C.
Regarding claim 17, as applied to claim 1 above, the combination of Cote in view of Weaver, discloses/suggests a build material recoating device (46a + 46b) substantially as claimed by applicant (see the rejection of claim 1 above addressing all the claimed limitation of this claim in detail). See MPEP §§ 2112.01 I, 2114 II, and 2115.
Regarding claim 18, Cote discloses a method of additively manufacturing three-dimensional objects (Abstract and P0001), the method comprising:
applying a build material powder to a first build plane (annotated build plane BP1) and to a second build plane (annotated build plane BP2) with a build material recoating device (applying build material layers simultaneously with a layer recoating device/means 46a + 46b onto BP1 and BP2: P0098, 0110, claim 12, and annotated Fig. 1 above; wherein the build material can be “powder”: P0096 and 0110), 
wherein the build material recoating device (46a + 46b) comprises at least one build material recoating blade (the layer recoating device/means 46a + 46b comprising a first recoating blade 46 associated with the first build plane BP1/38a and annotated as 46a: P0110 and annotated Fig. 1 above), 
wherein the at least one build material recoating blade comprises a first build material recoating blade and a second build material recoating blade (the layer recoating device/means 46a + 46b comprising a first recoating blade 46 associated with the first build plane BP1/38a and annotated as 46a and a second recoating blade 46 associated with the second build plane BP2/38b and annotated as 46b: P0110 and annotated Fig. 1 above), 
wherein applying the build material powder comprises: 
moving the first build material recoating blade in a first motion path in which the build material recoating blade is moved across the first build plane (moving the first recoating blade 46a  along a first motion path annotated as MP1 such that 46a is moveable across MP1/38a to enable layer-by-layer application of powder build material onto MP1: P0110, 0149-0151, claim 12, and annotated Fig. 1 above), and 
moving the second build material recoating blade in a second motion path in which the build material recoating blade is moved across the second build plane (moving the second recoating blade 46b along a second motion path annotated as MP2 such that 46b is moveable across MP2/38b to enable layer-by-layer application of powder build material onto MP2: P0110, 0149-0151, claim 12, and annotated Fig. 1; wherein the apparatus of Fig. 1 of Cote is expected to be capable of performing applicant’s claimed method during normal operation: P0110, 0149-0151, claim 12, and annotated Fig. 1above and MPEP § 2112.02 I), 
 wherein the first motion path is disposed with a lateral offset relative to the second motion path (the first motion path annotated as MP1 is disposed with a lateral offset relative to the second motion path annotated as MP2: P0107 and annotated Fig. 1 below), the first motion path and the second motion path are each respectively defined by a motion path-related start position (motion path-related start position for MP1 annotated as MP1S and motion path-related start position for MP2 annotated as MP2S: annotated Fig. 1 below) and a motion path-related end position (motion path-related end position for MP1 annotated as MP1E and motion path-related end position for MP2 annotated as MP2E: annotated Fig. 1 below), …
	wherein the motion path-related end position of the first motion path is in or behind a build material receiving region (44a) into which an amount of the build material powder which was not applied in the first build plane during motion of the at least one build material recoating blade in the first motion path is receivable (MP1E of MP1 is in or behind a build material receiving region 44 annotated as 44a into which excess build material powder which was not applied in the first build plane BP1 during motion of the at least one build material recoating blade 46a in the first motion path MP1 is receivable for the benefit(s) of enabling recovery of excess build material from BP1: P0110 and annotated Fig. 1 below), and
wherein the motion path-related end position of the second motion path is in or behind a build material receiving region (44b) into which an amount of the build material powder which was not applied in the second build plane during motion of the at least one build material recoating blade in the second motion path is receivable (MP2E of MP2 is in or behind a non-labeled build material receiving region 44 annotated as 44b into which excess build material powder which was not applied in the second build plane BP2 during motion of the at least one build material recoating blade 46b in the second motion path MP2 is receivable for the benefit(s) of enabling recovery of excess build material from BP2: P0110 and annotated Fig. 1 below).
Cote discloses the claimed invention except for “the motion path-related start position of the first motion path being adjacent the motion path-related end position of the second motion path”. Cote discloses motion paths having the same direction (i.e. the motion path-related end position of the first motion path is adjacent the motion path-related end position of the second motion path) whereas the claimed invention requires motion paths having reversed directions (i.e. the motion path-related start position of the first motion path is adjacent the motion path-related end position of the second motion path). Thus, the difference between Cote and the claimed invention is mere reversal of elements 36b, 38b, and 44b in build module 24b that allows the change in direction of the second motion path and the reversal of the motion path-related start position and the motion path-related end position of the second motion path MP2. The difference between Cote and the claimed invention does not appear to yield novel/unpredictable results/benefits. 
Furthermore, Cote further discloses motion paths having reversed directions and reversed arrangement of elements in other build modules in the same apparatus (e.g. motion paths MP2 and MP5 have reversed arrangement of elements and reversed directions: annotated Fig. 1 above). 
Additionally, in the same field of endeavor, additive manufacturing apparatuses (abstract), Weaver discloses/suggests the technique of changing/reversing motion path-related start position and motion path-related end position of motion paths of powder recoating elements (160, 260, etc.) yield the predictable result of dictating the directions in which powder is deposited in build planes and the reversal of motion paths is within one of ordinary skill in the art via reversal of elements (P0058-0059, Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cote in view of the additional teachings of Cote and Weaver by reversing the path-related start position and motion path-related end position of the second motion path MP2 of the second material recoating blade 46b by reversing the order of the powder feed platform 36b and the excess powder chute 44b such that the motion path-related start position of the first motion path is adjacent to the motion path-related end position of the second motion path for the benefit(s) of yielding the predictable result(s) of reversing the direction of the second motion path, providing the first and second motion paths with reversed directions, and/or allowing deposition of powder in the build planes when the recoating blades move in opposite directions from their path-related start positions and motion path-related end positions. See MPEP §§ 2143 I A, 2143 I D, 2144.04 VI A, and 2144.04 VI C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Shaw (US 20170028472  - of record) discloses the technique of providing excess build material receiving regions (154 and 122) in or behind motion path-related end positions of motion paths of at least one recoating blade (P0027, Fig. 3, and as previously applied); and 
Meiners (DE 102016212571 with English machine translation – of record) discloses an apparatus for additively manufacturing 3D objects comprising at least one powder application device (9), the at least one powder application device (9) capable of moving in different motion paths and capable supplying and recoating powder to at least two different build planes (5) while moving along the different motion paths (P0030-0033, claim 10, Figs. 3-4, and other accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743